DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13,16-20, 22, 25-27, 29-32, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeshima et al. USPG Pub. No.: US 2009/0003876.
Regarding Claim 1, Maeshima teaches a processing cartridge (figure 2, 50y), detachably installed in an electronic image forming device that includes a first force applying element (figures 4-6, 60, and see [0084]), the processing cartridge comprising: 
a developing roller (42) and a first housing supporting the developing roller; 
a photo-sensitive drum (30) and a second housing (34) supporting the photo-sensitive drum; 
a first force receiving element (figure 2, 70), contactable with the first force applying element, wherein: 
the first force receiving element (70) has a plurality of position states including a first position state and a second position state (figures 2, 5, and 6 shows the differences that create these position states); 
when being in the first position state, the first force receiving element protrudes relative to the first housing (seen in figure 14); and 
when being in the second position state, the first force receiving element is closer to the first housing compared with the first position state (seen in figure 13); and 
a first elastic element (21), configured to maintain the first force receiving element in the first position state (see figure 14 and [0106]).
Regarding Claim 2, Maeshima teaches the processing cartridge according to claim 1, wherein: when the first force applying element pushes the first force receiving element to separate the developing roller from the photo-sensitive drum, the first force receiving element is in the first position state (see figures 5-8 and 13-14, which show the first force receiving element in the first position under this condition).
Regarding Claim 3, Maeshima teaches the processing cartridge according to claim 2, further including: a locking element (figure 16, 75), wherein when the developing roller being separated from the photo-sensitive drum in the processing cartridge, the locking element is configured to restrain a movement of the first force receiving element (see figure 16).
Regarding Claim 4, Maeshima teaches the processing cartridge according to claim 3, wherein: the locking element is a second force receiving element (seen in figure 16 as this element receives a force).
Regarding Claim 5, Maeshima teaches the processing cartridge according to claim 4, wherein: the electronic image forming device further includes a second force applying element (48c), and the second force receiving element is contactable with the second force applying element for enabling the second force receiving element to restrain the movement of the first force receiving element (see figure 16).
Regarding Claim 6, Maeshima teaches the processing cartridge according to claim 4, further including: a second elastic element (22), configured to enable the second force receiving element to be separated from the first force receiving element (see figure 16).
Regarding Claim 7, Maeshima teaches a processing cartridge (figure 2, 50y), detachably installed in an electronic image forming device that includes a first force applying element (figures 4-6, 60, and see [0084]), the processing cartridge comprising: 
a developing roller (42) and a first housing supporting the developing roller; 

a first force receiving element (figure 2, 70), contactable with the first force applying element, wherein: 
the first force receiving element (70) has a plurality of position states including a first position state, a second position state, and a third position state; 
when being in the first position state, the first force receiving element which protrudes and is rotatable relative to the first housing (seen in figure 14); 
when being in the second position state, the first force receiving element protrudes relative to the first housing, and is not capable to move relative to the first housing (this would occur when the force receiving element 70 is protruding to its maximum amount from the first housing such that it can no longer rotate relative to the first housing in the protruding direction); and 
when being in the third position state, the first force receiving element is closer to the first housing compared with the first position state and the second position state (seen in figure 13); 
a first elastic element (21), configured to maintain the first force receiving element in the first position state (see figure 14 and [0106]), wherein: 
when the first force applying element pushes the first force receiving element to separate the developing roller from the photo-sensitive drum, the first force receiving element is in the second position state (seen in figure 16b).
Regarding Claim 8, Maeshima teaches the processing cartridge according to claim 7, further including: a locking element, wherein when the first force receiving element is in the second position state (figure 16, 75), the locking element is configured to restrain a movement of the first force receiving element (see figure 16).
Regarding Claim 9, Maeshima teaches the processing cartridge according to claim 8, wherein: the locking element is a second force receiving element (seen in figure 16 as this element receives a force).
Regarding Claim 10, Maeshima teaches the processing cartridge according to claim 9, wherein: the electronic image forming device further includes a second force applying element (48c), and the second force receiving element is contactable with the second force applying element for enabling the second force receiving element to restrain the movement of the first force receiving element (see figure 16).
Regarding Claim 11, Maeshima teaches the processing cartridge according to claim 9, further including: a second elastic element (22), configured to enable the second force receiving element to be separated from the first force receiving element (see figure 16).
Regarding Claim 12, Maeshima teaches the processing cartridge according to claim 7, further including: a swing restraining element (70a), wherein: the swing restraining element includes a first end and a second end, and the first force receiving element rotates between the first end and the second end (seen in figure 16); when being in the first position state or the second position state, the first force receiving element is between the first end and the second end (seen in figure 16); and when being in the third position state, the first force receiving element is contactable with the first end or the second end (seen in figure 16).
Regarding Claim 13, Maeshima teaches the processing cartridge according to claim 12, wherein: the first force receiving element includes: a pushing rod (the tip of 70 as seen in figure 16), rotatable between the first end and the second end and contactable with the first force applying element (seen in figure 16); and an abutting element (figure 16, 102), configured outside of the first end and the second end, and contactable with the locking element (seen in figure 16), wherein: when the first force receiving element is in the second position state, the locking element is configured to restrain a movement of the abutting element (see in figure 16).
Regarding Claim 16, Maeshima teaches a processing cartridge (figure 2, 50y), detachably installed in an electronic image forming device that includes a second pushing element (figures 4-6, 60, and see [0084]), the processing cartridge comprising: 
a developing roller (42) and a first housing supporting the developing roller; 
a photo-sensitive drum (30) and a second housing (34) supporting the photo-sensitive drum; 
a second force receiving element (figure 2, 70), having a plurality of position states including a first position state and a second position state (figures 2, 5, and 6 shows the differences that create these position states); 
when being in the first position state, a spacing is between the second force receiving element and the second pushing element (seen in figure 21); 
when being in the second position state, the second force receiving element is configured to be abutted against the second pushing element (seen in figure 22); and 
when the developing roller being separated from the photo-sensitive drum in the processing cartridge, the second force receiving element is in the second position state (as seen in figure 21).
Regarding Claim 17, Maeshima teaches the processing cartridge according to claim 16, further including: an elastic element (figure 15, 22), configured to maintain the second force receiving element in the first position state (see figure 15).
Regarding Claim 18, Maeshima teaches the processing cartridge according to claim 17, wherein: a support frame (figures 13 and 14, 41) is disposed at the processing cartridge, and the second force receiving element is disposed on the support frame and translates along a length direction of the processing cartridge (seen in figures 13 and 14).
Regarding Claim 19, Maeshima teaches the processing cartridge according to claim 18, wherein: a trench (see figure 14 in which the trench is the extruded portion of the outer face of element 45) is disposed at the support frame (seen in figure 14), and a limiting part (70b) is disposed at the second force receiving element, wherein the limiting part is movably disposed in the trench (seen in figures 14-15).
Regarding Claim 20, Maeshima teaches the processing cartridge according to claim 19, further including: a first force receiving element (75), wherein the electronic image forming device further includes a first pushing element (102); and the first force receiving element is configured to be abutted against the first pushing element for enabling the first force receiving element to push the second force receiving element to move along the length direction of the processing cartridge (see figure 15).
Regarding Claim 22, Maeshima teaches the processing cartridge according to claim 17, wherein: a support frame (figures 13 and 14, 41) is disposed at the first housing, and the second force receiving element is rotatably disposed on the support frame (seen in figures 13-15).
Regarding Claim 25, Maeshima teaches the processing cartridge according to claim 22, further including: a first force receiving element, wherein the electronic image forming device further includes a first pushing element (the tip of element 70); and the first force receiving element is configured to be abutted against the first pushing element for enabling the first force receiving element to push the second force receiving element to rotate along the support frame (seen in figure 15).
Regarding Claim 26, Maeshima teaches the processing cartridge according to claim 20, wherein: the first force receiving element includes a buffering element (75a and 75d).
Regarding Claim 27, Maeshima teaches the processing cartridge according to claim 26, wherein: the buffering element is a U-shaped structure or a S-shaped structure (75a and 75d create the shape of an S).
Regarding Claim 29, Maeshima teaches a processing cartridge (figure 2, 50y), comprising: 
a developing unit (figure 2, 51) and a photosensitive unit (31), 
wherein the developing unit includes a developing element (42), and the photosensitive unit includes a photosensitive element (30); and 
a control unit (seen in figure 15), including a control element (70), wherein when the control element is close to or away from the developing unit (seen in figure 15), the developing element is away from or close to the photosensitive element (see figures 19 and 20 which show this control mechanism, which is a control mechanism very similar, if not identical, to the one described in [0264] of this application’s specification; also note the close to or far away from is a distance that is all encompassing and thus any distance meets this limitation as long as the correct components are present, which they are, as seen in figs. 19-20).
Regarding Claim 30, Maeshima teaches the processing cartridge according to claim 29, wherein: the control element in the control unit is configured to move between a first position and a second position (seen in figures 13-14); when the control element is in the first position, the control element is away from the developing unit, and at this point, the photosensitive element is in contact with the developing element (seen in figures 13-16); and when the control element is in the second position, the control element is closer to the developing unit than when the control element is in the first position, and at this point, the developing element is not in contact with the photosensitive element (seen in figures 13-16).
Regarding Claim 31, Maeshima teaches the processing cartridge according to claim 29, wherein: the control element in the control unit is configured to move between a first position and a second position (seen in figures 13-16); when the control element is in the first position, the control element is away from the developing unit, and at this point, the photosensitive element is close to the developing element; and when the control element is in the second position, the control element is closer to the developing unit than when the control element is in the first position, and at this point, the developing element is away from the photosensitive element (seen in figures 13-16).
Regarding Claim 32, Maeshima teaches the processing cartridge according to claim 29, wherein: the control element is disposed on the developing unit and extends out of the developing unit to receive an external force (seen in figures 13-16).
Regarding Claim 36, Maeshima teaches the processing cartridge according to claim 29, wherein: the control unit includes a first pressing rod (the tip of element 70) and a second ejection rod (75b; see figures 13-16); the first pressing rod is the control element (as seen in figure 14); the first pressing rod is capable of moving on the developing unit (seen in figures 13-16); an inclined surface is disposed on the first pressing rod (seen in figures 13-16); the second ejection rod is configured to rotate around a rotating axle disposed on the developing unit (seen in figures 13-16); and the first pressing rod receives an external force to make the first pressing rod close to or away from the developing unit, such that the second ejection rod is abutted or not abutted against the photosensitive unit, thereby making the developing element close to or away from the photosensitive element (seen in figures 13-16).
Allowable Subject Matter
Claims 14-15, 21, 23-24, 28, 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852